MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                                       Feb 02 2018, 5:53 am

this Memorandum Decision shall not be                                             CLERK
                                                                              Indiana Supreme Court
regarded as precedent or cited before any                                        Court of Appeals
                                                                                   and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                            Curtis T. Hill, Jr.
Huntington, Indiana                                      Attorney General of Indiana

                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher F. Raddenbach,                               February 2, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         90A02-1709-CR-2163
        v.                                               Appeal from the Wells Superior
                                                         Court
State of Indiana,                                        The Honorable Andrew K.
Appellee-Plaintiff                                       Antrim, Judge
                                                         Trial Court Cause No.
                                                         90D01-1602-CM-40



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 90A02-1709-CR-2163 | February 2, 2018               Page 1 of 5
[1]   Christopher F. Raddenbach appeals the sentence imposed following his plea of

      guilty to Class A misdemeanor operating a vehicle with an alcohol

      concentration equivalent of .15 or more and his admission to being a habitual

      vehicular substance offender. On appeal, Raddenbach argues that his sentence

      is inappropriate in light of the nature of the offense and his character.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On February 6, 2016, two Wells County Sheriff’s Deputies had parked their

      vehicles in a parking lot across the street from an apartment building. While

      there, the deputies noticed a man, later identified as Raddenbach, standing in

      front of the apartment building and waving his arms at them. Raddenbach gave

      the deputies the middle finger before going inside the building. When

      Raddenbach came back outside about a minute later, he got into a silver SUV,

      backed the vehicle out of its parking spot, and turned it to face the deputies

      across the street. For the next several minutes, Raddenbach alternated between

      flashing the vehicle’s bright headlights and leaving them on for brief intervals.


[4]   The deputies then drove across the street to speak to Raddenbach, and

      Raddenbach told them that he was upset because he thought the deputies had

      been deliberately shining their headlights into his apartment window.

      Raddenbach displayed multiple signs of intoxication during this exchange and

      he admitted that he had been drinking. After Raddenbach failed field sobriety



      Court of Appeals of Indiana | Memorandum Decision 90A02-1709-CR-2163 | February 2, 2018   Page 2 of 5
      tests, he submitted to a certified chemical breath test, which revealed an alcohol

      concentration equivalent of .159.


[5]   As a result of these events, the State charged Raddenbach with Class A

      misdemeanor operating a vehicle with an alcohol concentration equivalent of

      .15 or more and Class C misdemeanor operating a vehicle while intoxicated.

      The State also alleged that Raddenbach was a habitual vehicular substance

      offender. Raddenbach failed to appear for a hearing on March 3, 2016, and his

      whereabouts were unknown until he was arrested on February 2, 2017.


[6]   One June 15, 2017, Raddenbach pled guilty to the Class A misdemeanor charge

      and admitted to being a habitual vehicular substance offender, and the State

      dismissed the Class C misdemeanor charge. On August 17, 2017, the trial court

      sentenced Raddenbach to one year for the Class A misdemeanor, enhanced by

      three years based on the habitual vehicular substance offender finding.

      Raddenbach now appeals.


                                          Discussion & Decision


[7]   Raddenbach argues that his four-year aggregate sentence is inappropriate.

      Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

      power to review and revise criminal sentences. See Knapp v. State, 9 N.E.3d

      1274, 1292 (Ind. 2014), cert. denied, 135 S.Ct. 978 (2015). Pursuant to Ind.

      Appellate Rule 7, the Supreme Court authorized this court to perform the same

      task. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B),

      we may revise a sentence “if after due consideration of the trial court’s decision,

      Court of Appeals of Indiana | Memorandum Decision 90A02-1709-CR-2163 | February 2, 2018   Page 3 of 5
      the Court finds that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Inman v. State, 4 N.E.3d 190, 203

      (Ind. 2014) (quoting App. R. 7). “Sentencing review under Appellate Rule 7(B)

      is very deferential to the trial court.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

      2012). “Such deference should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[8]   The determination of whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895

      N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

      leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

      not our goal in this endeavor to achieve the perceived “correct” sentence in

      each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

      the question is whether the sentence imposed is inappropriate.” King v. State,

      894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).


[9]   In order to assess the appropriateness of a sentence, we first look to the

      statutory range established for the classification of the relevant offense.

      Raddenbach committed a Class A misdemeanor and was found to be a habitual

      Court of Appeals of Indiana | Memorandum Decision 90A02-1709-CR-2163 | February 2, 2018   Page 4 of 5
       vehicular substance offender. Thus, the trial court had the discretion to

       sentence Raddenbach to a term of up to nine years in prison. See Ind. Code §

       35-50-3-2 (providing that a person who commits a Class A misdemeanor shall

       be imprisoned for a fixed term of not more than one year); Ind. Code § 9-30-

       15.5-2 (providing that a person found to be a habitual vehicular substance

       offender shall be sentenced to an additional term of at least one year but not

       more than eight years). Raddenbach was sentenced to four years in prison.


[10]   The nature of the offense in this case is, for the most part, unremarkable.

       However, Raddenbach’s character is sufficient standing alone to support his

       four-year sentence. Raddenbach has a long criminal history, including

       convictions for theft, trespassing, false informing, leaving the scene of an

       accident, operating a vehicle while a habitual traffic violator, operating a

       vehicle after a lifetime license forfeiture, and multiple operating while

       intoxicated offenses. Raddenbach has also violated probation numerous times,

       and he was on parole at the time of the instant offense. We also note that

       Raddenbach failed to appear for a hearing in this case on March 3, 2016, and

       his whereabouts were unknown until he was arrested on February 2, 2017. For

       all of these reasons, we cannot conclude that Raddenbach’s four-year sentence

       is inappropriate.


[11]   Judgment affirmed.


[12]   May, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A02-1709-CR-2163 | February 2, 2018   Page 5 of 5